Citation Nr: 1201610	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to nonservice-connected disability pension benefits.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The issue of entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam from August 1968 to September 1969.

2.  Hepatitis C is not a presumptive disease associated with exposure to Agent Orange.

3.  The medical evidence of record does not show that the Veteran has a current diagnosis of hepatitis C or kidney stones for VA purposes.

4.  The Veteran is currently employed. 



CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Kidney stones were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for the award of a permanent and total disability rating for nonservice-connected pension purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of letters dated in May and June 2006 that fully addressed the notice elements and was sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of what information and evidence was required to substantiate the service connection claims on appeal on a direct and presumptive basis, to include as due to exposure to Agent Orange, and of the Veteran's and VA's respective duties for obtaining evidence.  The letters further advised the Veteran of the information and evidence needed to substantiate his claim of entitlement to nonservice-connected disability pension benefits.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.

All of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and available post-service treatment records have been obtained.  The Veteran identified several private sources of treatment for his claimed hepatitis C and kidney stones and all available records have been obtained.  Moreover, the Veteran was afforded adequate VA examinations in conjunction with his service connection claim for hepatitis C.  The examiners provided a rationale and relied on professional training and expertise, as well as an interview with and examination of the Veteran, including consideration of pertinent medical history, before reaching their conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The evidence of record is a duty to obtain a medical examination is not triggered with regard to the issue of entitlement to service connection for kidney stones.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's service treatment records are negative for a diagnosis of or treatment for kidney stones and there is no medical evidence of kidney stones during the appeal period.  Although evidence of kidney stones were noted in the remote past, none of the medical evidence of record shows currently diagnosed kidney stones that have a relationship to the Veteran's period of active military service.  Thus, there is no requirement to obtain a VA medical examination with regard to this issue.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  

II.  Service Connection Claims

The Veteran contends that he has hepatitis C related to his military service, to include as due to exposure to Agent Orange.  The Veteran also contends that he has kidney stones related to his military service.

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is be presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Certain diseases and certain types of cancers may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a) (West 2002); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

A.  Facts

Service treatment records associated with the claims file reveal that the Veteran was afforded a clinical evaluation and physical examination in August 1967 prior to entering service.  The clinical evaluation was normal and the Veteran's report of medical history was negative for any injuries or diseases, except for childhood mumps.  The Veteran was also afforded a clinical evaluation and physical examination in December 1969 prior to discharge from service.  The clinical evaluation found no evidence of hepatitis C or kidney stones.

The first pertinent post-service evidence of record is dated in July 2000, over three decades after discharge from service.  The Veteran presented to J.H., M.D. and reported that he was seen the previous night at the emergency department for a possible kidney stone.  Although the Veteran was sent home from the emergency department, he reported continued right flank pain to Dr. H.  X-rays confirmed the presence of a kidney stone and the Veteran was admitted to the hospital for further care.  The Veteran returned to Dr. H. one week later for a follow-up appointment.  The Veteran was described as doing well and the Veteran denied any pain, problems, or difficulties.  No evidence of hematuria or bloody urine was found.  

The Veteran sought private care from V.P., M.D. in August 2002 for the purpose of establishing care.  The Veteran's primary complaint at that time related to knee pain, but his past medical history was significant for kidney stones in 2000.  A review of systems was silent as to any active hepatitis C or kidney stones.

In June 2004, the Veteran sought private care Baptist Memorial Hospital for left lower quadrant pain.  Diagnostic testing revealed evidence of calcifications on the right and left side of the pelvis which "probably represents a phlebolith."

The Veteran was afforded a VA Agent Orange examination in April 2006.  No evidence of hepatitis C or kidney stones was found at that time.  The examiner noted that the Veteran worked in a wire factory.

The Veteran submitted a risk factor questionnaire related to his hepatitis claim in May 2006.  The Veteran denied any risk factors associated with hepatitis C.  In particular, he denied using intravenous drugs or intranasal cocaine, engaging in high-risk sexual activity, undergoing hemodialysis, having body piercings or tattoos, sharing toothbrushes or razors, undergoing acupuncture with non-sterile needles, getting a blood transfusion, or being exposed to contaminated blood or fluids as a healthcare worker.  

In June 2006, the Veteran stated that he was first treated for kidney stones "7 + 9 years ago."  He further stated that he received a letter from the regional blood center stating that he was a carrier for hepatitis C.  

Also associated with the claims file is a statement dated in December 2006 from the regional blood center.  In particular, it was noted that the Veteran tested positive for hepatitis B core antibodies in August 1994 and May 1995.  Further, it was noted that the records revealed the presence of hepatitis B core antibodies only.  The Veteran submitted a statement dated in February 2007 from the same regional blood center which confirmed his positive hepatitis B core antibody test.      

The Veteran submitted another statement dated in January 2007, that he had kidney stones in July 2000.  

In August 2007, the Veteran attributed his claimed hepatitis C to drinking contaminated water while stationed in Vietnam.  In addition, the Veteran expressed the opinion that his claimed disabilities had to be related to service because "no one else in my family has these problems."

The Veteran was afforded another VA examination in January 2008.  The examiner noted that the Veteran worked for a wire factory for 32 years following service.  With respect to the claimed hepatitis C, the Veteran stated that he donated blood in the past but was told by the regional blood center that he had been exposed to hepatitis C and that his blood donation was refused.  The Veteran also alleged that a diagnosis of hepatitis C was confirmed by a "family physician," but that over the intervening years, the Veteran was informed that there was no evidence of hepatitis.  According to the Veteran, he might have drank contaminated water while stationed in Vietnam, but he otherwise denied any other risk factors.  The Veteran's past medical history was also significant for a history of kidney stones, but he denied any problems with kidney stones in the past five to six years.  Diagnostic testing was negative for hepatitis B and hepatitis C.  According to the examiner, the Veteran did not have an active hepatitis infection.  

1.  Hepatitis C

The Veteran's service personnel records showed that he had active service in the Republic of Vietnam from August 1968 to September 1969.  Therefore, exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Hepatitis C is not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 C.F.R. § 3.309(e).

Although the Veteran is not entitled to a regulatory presumption of service connection for hepatitis C, the claim must be reviewed to determine if service connection can be established on a direct basis.  

In this regard, the Veteran's service treatment records are negative for a diagnosis of or treatment for hepatitis C.  Although statements from a regional blood center dated in December 2006 and January 2007 confirm positive hepatitis B antibody tests in 1994, 1995, and 2007, VA and private medical records generated during the appeal period specifically found no evidence or diagnosis of hepatitis C.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, at no time during the pendency of this appeal has the Veteran demonstrated nor has the evidence shown a diagnosis of hepatitis C.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  However, while the Veteran reported that he had symptoms indicative of this disability, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent medical opinion that he currently has hepatitis C.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hepatitis C is a complex disorder and therefore, is not a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(finding that certain disabilities are not conditions capable of lay diagnoses).  Consequently, his lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

VA and private examiners found no evidence of hepatitis C.  Thus, in the absence of competent medical evidence that the Veteran has hepatitis C, service connection on any basis is not warranted.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C, the doctrine is not applicable in this case.

2.  Kidney Stones

The preponderance of the evidence is against a finding of service connection in this case.  The Veteran's service treatment records are negative for a diagnosis of or treatment for kidney stones.  38 C.F.R. § 3.303.  Post-service private treatment records dated in July 2000 confirm that the Veteran had kidney stones, but follow-up appointments with Dr. H. identified no residuals from this incident.  Although diagnostic testing performed in June 2004 was consistent with a phlebolith, VA and private medical records generated during the appeal period found no evidence of kidney stones or a chronic disorder related to kidney stones.

The Veteran has expressed the opinion that his claimed kidney stones are related to his military service.  Davidson, 581 F.3d. at 1315.  However, while the Veteran reported that he had symptoms indicative of this disability, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent medical opinion that he currently has kidney stones.  Jandreau, 492, F.3d at 1377; Espiritu, 2 Vet. App. at 494.  A kidney stone disorder is a complex disorder and therefore, is not a disorder capable of lay diagnosis.  See Woehlaert, 21 Vet. App. at 461.  Consequently, his lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.  

As noted above, at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of kidney stones.  See McClain, 21 Vet. App. at 321.  In January 2008, the Veteran specifically denied kidney stones in the past five to six years.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; Sanchez-Benitez, 13 Vet. App. at 285.  

Accordingly, service connection for kidney stones is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for kidney stones, this doctrine is not applicable in this case.

III.  Nonservice-Connected Pension

The Veteran also claims entitlement to nonservice-connected disability pension benefits.  Pension is payable to a veteran who served for 90 days or more during a period of war; and who is permanently and totally disabled due to nonservice-connected disability which is not the result of his own willful misconduct; and who meets certain income and net worth requirements.  38 U.S.C.A. § 1521(a), (j); 3.342(a).

Permanent and total disability will be deemed to exist when an individual is unemployable as a result of disabilities that are reasonably certain to continue throughout the remainder of the life of the person.  38 U.S.C.A. § 1502; 3.340(b).  

Preliminarily, the Veteran's period of service is qualifying service for consideration of pension benefits.  In April 2006, it was noted that the Veteran worked in a wire factory.  VA administered a diabetes mellitus examination in April 2007.  At that time, the Veteran stated that he employed in a wire factory making insulation.  He worked six days per week, ten hours per day.  

At a VA examination in January 2008, the Veteran stated that he worked for a short period of time at a greeting card company following discharge from service.  Otherwise, the Veteran reported he was employed at a wire factory for the past 32 years.

The Veteran's statements alone are not sufficient to prove that he is unemployable for VA purposes.  The Veteran's own statements and the employment history provided during VA examinations in April 2006, April 2007, and January 2008 specifically refute contentions related to the Veteran's purported unemployability.  Accordingly, entitlement to nonservice-connected disability pension benefits is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to nonservice-connected disability pension, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56. 


ORDER

Service connection for hepatitis C, to include as due to exposure to Agent Orange, is denied.

Service connection for kidney stones is denied.

Entitlement to nonservice-connected disability pension benefits is denied. 


REMAND

The Veteran also contends that he has a skin disorder that is related to service, to include as due to exposure to Agent Orange.  A physical examination performed at the Marine Corps Recruit Depot in January 1968, prior to entrance into service, was significant for acne.  The Veteran was subsequently treated for allergic rash on the chest and arms in service, but the rash resolved and no residuals were noted on discharge from service.  Acne was noted upon discharge from service.  

As noted above, the physical examination performed at the Marine Corps Recruit Depot in January 1968, noted acne.  Accordingly, this disorder pre-existed his military service.  See 38 U.S.C.A. § 1111 (West 2002)(a veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment); 38 C.F.R. § 3.304(b) (2011)(noting that only where a condition is recorded in an examination report is it presumed to pre-exist service).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  However, in this case, the medical evidence of record is inadequate to address this issue.  Pertinent VA treatment records in January 2008 and March 2008 reflect that the Veteran had two cysts on his back and shoulder.  However, no etiological opinion was provided to determine the nature and etiology of the cysts and its relationship to service, if any.  The Veteran must be afforded a VA examination on remand to address these issues.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his service connection claim for a skin disorder, to include as due to exposure to Agent Orange.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from April 2006.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded for a VA dermatological examination to determine the nature and etiology of any skin disorder found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran currently has acne and if so, whether the acne shown to preexist military service was aggravated by service, to include any incident therein.  Moreover, the examiner must provide an opinion as to whether any other skin disorder found, to include cysts, is related to the Veteran's military service, to include as due to exposure to Agent Orange exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


